139 F.3d 512
Mary Anna RIVET, Minna Ree Winer, Edmond G. Miranne, andEdmond G. Miranne, Jr., Plaintiffs-Appellants,v.REGIONS BANK OF LOUISIANA, F.S.B., Walter L. Brown, Jr.,Perry S. Brown, and Fountainbleau StorageAssociates, Defendants-Appellees.
No. 95-30524.
United States Court of Appeals,Fifth Circuit.
April 20, 1998.

John Gregory Odom, Stuart E. Des Roches, New Orleans, LA, for Plaintiffs-Appellants.
John M. Landis, Stephanie Shuler, Stone, Pigman, Walther, Wittmann & Hutchinson, New Orleans, La, for Regions Bank of Louisiana, F.S.B.
Michael H. Rubin, McGlinchey, Stafford & Lang, Baton Rouge, La, Charles R. Penot, Jr., New Orleans, LA, for Walter and Perry Brown.
Charles L. Stern, Jr., Steeg & O'Connor, Richard Thomas Gallagher, Jr., Jones, Walker, Waechter, Poitevent, Carrere & Denegre, New Orleans, LA, for Fountainbleu Storage Associates.
Appeal from the United States District Court for the Eastern District of Louisiana; Charles Schwartz, Jr., Judge.


1
Before JONES and WIENER, Circuit Judges, and FURGESON,* District Judge.


2
ON REMAND FROM THE UNITED STATES SUPREME COURT

BY THE COURT:

3
IT IS ORDERED that the subject case be and it is hereby remanded to the United States District Court for the Eastern District of Louisiana for further proceedings consistent with the opinion of the United States Supreme Court, filed February 24, 1998.1


4
IT IS FURTHER ORDERED that the motion of plaintiffs-appellants-petitioners Mary Anna Rivet, et al., to set briefing schedule and hearing for fixing of award of costs and attorneys' fees be and it is hereby denied, without prejudice to filing such a motion in the United States District Court to which this case is remanded, that court being the more appropriate forum in which to commence such proceedings.



*
 District Judge of the Western District of Texas, sitting by designation


1
 Mary Anna Rivet, et al., Petitioners v. Regions Bank of Louisiana, et al., 522 U.S. ----, 118 S.Ct. 921, 139 L.Ed.2d 912 (1998)